DETAILED ACTION
	This action is responsive to 05/31/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/272,777, filed on 03/02/2021.
Claim Objections
Claims 1-3, 5-7, 9, and 15 objected to because of the following informalities:  Please, amend the aforementioned claims as suggested below:
1. A display substrate, comprising: a base substrate; a plurality of sub-pixels on the base substrate, wherein each of the plurality of sub-pixels comprises a light emitting element and a pixel circuit, the light emitting element comprises a first electrode, a light emitting layer and a second electrode which are stacked in sequence, the second electrode is between the light emitting layer and the base substrate, the pixel circuit comprises a driving transistor and a storage capacitor which are between the second electrode of the light emitting element and the base substrate, a gate electrode of the driving transistor is also used as an electrode of the storage capacitor; wherein the plurality of sub-pixels comprises at least one first color sub-pixel pair and a plurality of sub-pixels of other colors, each first color sub-pixel pair comprises a first pixel block and a second pixel block, a minimum distance between the first pixel block and the second pixel block in each first color sub-pixel pair is not greater than a minimum distance between two sub-pixels of a same color in the plurality of sub-pixels of other colors; in a same first color sub-pixel pair, an overlapping situation, of orthographic projections of the second electrode of the light emitting element of one first pixel block and the gate electrode of the driving transistor of the one first pixel block on the base substrate, is the same as an overlapping situation, of orthographic projections of the second electrode of the light emitting element of one second pixel block and the gate electrode of the driving transistor of the one second pixel block on the base substrate.  
2. The display substrate according to claim 1, wherein the first pixel block and the second pixel block included in the same first color sub-pixel pair are arranged along a row direction, and the plurality of sub-pixels of other colors comprises second color sub-pixels and third color sub-pixels, and at least one kind of the second color sub-pixels and the third color sub-pixels is located in an adjacent row with the first color sub-pixel pair; the display substrate further comprises a planarization layer, between the pixel circuit and the second electrode of the light emitting element, the planarization layer comprises a plurality of via holes penetrating therethrough, and in each of the plurality of sub-pixels, the second electrode of the light emitting element is electrically connected with a corresponding pixel circuit through the via hole, the via holes corresponding to sub-pixels located in different rows of two adjacent rows of the plurality of sub-pixels are not on a straight line, and an orthographic projection of a via hole corresponding to one of two sub-pixels respectively located in the two adjacent rows on a straight line extending in a column direction is overlapped with an orthographic projection of an effective light emitting region of the other of the two sub-pixels on the straight line.  
3. The display substrate according to claim 1, further comprising: data lines, extending in a first direction; power signal lines, extending in the first direction, wherein the plurality of sub-pixels of other colors comprises second color sub-pixels and third color sub-pixels, in a direction perpendicular to the base substrate, the second electrode of the light emitting element of at least one of the third color sub-pixels is overlapped with two data lines and two power signal lines.
5. The display substrate according to claim 1, further comprising: data lines, extending in a first direction; power signal lines, extending in the first direction, wherein the plurality of sub-pixels of other colors comprises second color sub-pixels and third color sub-pixels, in a direction perpendicular to the base substrate, the second electrode of the light emitting element of at least one of the second color sub-pixels is overlapped with two data lines.  
6. The display substrate according to claim 3, wherein the plurality of sub-pixels comprises a plurality first color sub-pixel pairs arranged in a second direction, the plurality of first color sub-pixel pairs comprises first pixel blocks and second pixel blocks alternately arranged in the second direction, two distances between an effective light emitting region of one first pixel block and effective light emitting regions of two second pixel blocks located on both sides of the effective light emitting region of the one first pixel block in the second direction are different; and the display substrate further comprises a data line extending in a first direction, an included angle between the second direction and the first direction is in a range from 80 degrees to 100 degrees.  
7. The display substrate according to claim 6, wherein the plurality of sub-pixels of other colors comprises second color sub-pixels and third color sub-pixels, pixel circuits of the plurality of sub-pixels comprise pixel circuit rows arranged in a column direction, each pixel circuit row comprises pixel circuits arranged in a row direction, and centers of effective light emitting regions of some second color sub-pixels and some third color sub-pixels connected with pixel circuits in a same pixel circuit row are not in a straight line.
9. The display substrate according to claim 8, wherein the plurality of sub-pixels of other colors comprises second color sub-pixels and third color sub-pixels, the second electrode of the light emitting element of each of the third color sub-pixels comprises a main body electrode and a connecting electrode, the connecting electrode is configured to electrically connected with the pixel circuit, in a direction perpendicular to the base substrate, an effective light emitting region of the third color sub-pixel is overlapped with the main body electrode, and the main body electrode of the third color sub-pixel is overlapped with at least one of the first gate and the second gate.  
15. A display substrate, comprising: a base substrate; a plurality of sub-pixels on the base substrate, wherein each of the plurality of sub-pixels comprises a light emitting element and a pixel circuit, the light emitting element comprises a first electrode, a light emitting layer and a second electrode which are stacked in sequence, the second electrode is between the light emitting layer and the base substrate, the pixel circuit comprises a first connecting portion, a driving transistor and a threshold compensation transistor which are between the second electrode and the base substrate, the first connecting portion extends in a first direction, a first electrode of the threshold compensation transistor is electrically connected with a first electrode of the driving transistor, and a second electrode of the threshold compensation transistor is electrically connected with a gate electrode of the driving transistor through the first connecting portion, the plurality of sub-pixels comprises at least one first color sub-pixel pair and a plurality of sub-pixels of other colors, each first color sub-pixel pair comprises a first pixel block and a second pixel block arranged in a second direction, a minimum distance between the first pixel block and the second pixel block in each first color sub-pixel pair is not greater than a minimum distance between two sub-pixels of a same color in the plurality of sub-pixels of other colors, and an included angle between the second direction and the first direction is in a range from 80 degrees to 100 degrees; and in the first pixel block, an overlapping area between an orthographic projection of the second electrode of the light emitting element on the base substrate and an orthographic projection of the first connecting portion on the base substrate is a first overlapping area; in the second pixel block, an overlapping area between an orthographic projection of the second electrode of the light emitting element on the base substrate and an orthographic projection of the first connecting portion on the base substrate is a second overlapping area; and a ratio of the first overlapping area to the second overlapping area is in a range from 0.8 to 1.2.  
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, and 31  of U.S. Patent No. 11,423,840 B2, hereinafter 840 Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the 840 patent anticipate the claims in the instant application, and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by a patent should the instant application issue as a patent. Claim set A is representative claims in the 840 patent and claim set B is representative claims of the instant application. They are compared with each other in the following:
Claim set A: US 11,423,840 B2
Claim set B: US Application 17/828,211
1. A display substrate, comprising: a base substrate; a plurality of sub-pixels on the base substrate,
15. A display substrate, comprising: a base substrate; a plurality of sub-pixels on the base substrate,
wherein each of the plurality of sub-pixels comprises a light emitting element and a pixel circuit, the light emitting element comprises a first electrode, a light emitting layer and a second electrode which are stacked in sequence, the second electrode is between the light emitting layer and the base substrate,
wherein each of the plurality of sub-pixels comprises a light emitting element and a pixel circuit, the light emitting element comprises a first electrode, a light emitting layer and a second electrode which are stacked in sequence, the second electrode is between the light emitting layer and the base substrate,
the pixel circuit comprises a first connecting portion,
the pixel circuit comprises a first connecting portion,
a driving transistor and a threshold compensation transistor which are between the second electrode and the base substrate,
a driving transistor and a threshold compensation transistor which are between the second electrode and the base substrate,
the first connecting portion extends in a first direction,
the first connecting portion extends in a first direction,
a first electrode of the threshold compensation transistor is electrically connected with a first electrode of the driving transistor, and
a first electrode of the threshold compensation transistor is electrically connected with a first electrode of the driving transistor, and
a second electrode of the threshold compensation transistor is electrically connected with a gate electrode of the driving transistor through the first connecting portion,
a second electrode of the threshold compensation transistor is electrically connected with a gate electrode of the driving transistor through the first connecting portion,
the plurality of sub-pixels comprise at least one first color sub-pixel pair and a plurality of sub-pixels of other colors, each first color sub-pixel pair comprises a first pixel block and a second pixel block arranged in a second direction,
the plurality of sub-pixels comprise at least one first color sub-pixel pair and a plurality of sub-pixels of other colors, each first color sub-pixel pair comprises a first pixel block and a second pixel block arranged in a second direction,
a minimum distance between the first pixel block and the second pixel block in each first color sub-pixel pair is not greater than a minimum distance between two sub-pixels of a same color in the plurality of sub-pixels of other colors, and
a minimum distance between the first pixel block and the second pixel block in each first color sub-pixel pair is not greater than a minimum distance between two sub-pixels of a same color in the plurality of sub-pixels of other colors, and
an included angle between the second direction and the first direction is in a range from 80 degrees to 100 degrees;
an included angle between the second direction and the first direction is in a range from 80 degrees to 100 degrees;
the first pixel block comprises a first effective light emitting region, and the second pixel block comprises a second effective light emitting region;
17. The display substrate according to claim 15, wherein the first pixel block comprises a first effective light emitting region, and the second pixel block comprises a second effective light emitting region;
in the first pixel block, a minimum distance between an orthographic projection of the first connecting portion on a straight line extending in the second direction and an orthographic projection of the first effective light emitting region on the straight line is a first distance,
in the first pixel block, a minimum distance between an orthographic projection of the first connecting portion on a straight line extending in the second direction and an orthographic projection of the first effective light emitting region on the straight line is a first distance,
or the orthographic projection of the first connecting portion on the straight line extending in the second direction is overlapped with the orthographic projection of the first effective light emitting region on the straight line;
or the orthographic projection of the first connecting portion on the straight line extending in the second direction is overlapped with the orthographic projection of the first effective light emitting region on the straight line;
in the second pixel block, a minimum distance between an orthographic projection of the first connecting portion on the straight line and an orthographic projection of the second effective light emitting region on the straight line is a second distance, and the first distance is less than the second distance;
in the second pixel block, a minimum distance between an orthographic projection of the first connecting portion on the straight line and an orthographic projection of the second effective light emitting region on the straight line is a second distance, and the first distance is less than the second distance;
and in the first pixel block, an overlapping area between an orthographic projection of the second electrode of the light emitting element on the base substrate and an orthographic projection of the first connecting portion on the base substrate is a first overlapping area;
and in the first pixel block, an overlapping area between an orthographic projection of the second electrode of the light emitting element on the base substrate and an orthographic projection of the first connecting portion on the base substrate is a first overlapping area;
in the second pixel block, an overlapping area between an orthographic projection of the second electrode of the light emitting element on the base substrate and an orthographic projection of the first connecting portion on the base substrate is a second overlapping area;
in the second pixel block, an overlapping area between an orthographic projection of the second electrode of the light emitting element on the base substrate and an orthographic projection of the first connecting portion on the base substrate is a second overlapping area;
and a ratio of the first overlapping area to the second overlapping area is in a range from 0.8 to 1.2.  
and a ratio of the first overlapping area to the second overlapping area is in a range from 0.8 to 1.2.  
2. The display substrate according to claim 1, wherein, in the first pixel block, the second electrode of the light emitting element covers 60%-90% of an area of the first connecting portion; and in the second pixel block, the second electrode of the light emitting element covers 60%-90% of an area of the first connecting portion.  
16. The display substrate according to claim 15, wherein, in the first pixel block, the second electrode of the light emitting element covers 60%-90% of an area of the first connecting portion; and in the second pixel block, the second electrode of the light emitting element covers 60%-90% of an area of the first connecting portion.  
4. The display substrate according to claim 3, wherein, in the first pixel block, a gate electrode of the threshold compensation transistor is located at a side of the first connecting portion away from the first effective light emitting region; and in the second pixel block, a gate electrode of the threshold compensation transistor is located at a side of the first connecting portion close to the second effective light emitting region.  
17. … in the first pixel block, a gate electrode of the threshold compensation transistor is located at a side of the first connecting portion away from the first effective light emitting region; and in the second pixel block, a gate electrode of the threshold compensation transistor is located at a side of the first connecting portion close to the second effective light emitting region.  
5. The display substrate according to claim 3, wherein the second electrode of the light emitting element of each of the plurality of sub-pixels comprises a main body electrode and a connecting electrode;
18. The display substrate according to claim 17, wherein the second electrode of the light emitting element of each of the plurality of sub-pixels comprises a main body electrode and a connecting electrode;
in the first pixel block, a shape of the main body electrode is approximately the same as a shape of the first effective light emitting region, and an orthographic projection of the first effective light emitting region on the base substrate is within an orthographic projection of the main body electrode on the base substrate, and the first effective light emitting region is overlapped with the first connecting portion;
in the first pixel block, a shape of the main body electrode is approximately the same as a shape of the first effective light emitting region, and an orthographic projection of the first effective light emitting region on the base substrate is within an orthographic projection of the main body electrode on the base substrate, and the first effective light emitting region is overlapped with the first connecting portion;
in the second pixel block, a shape of the main body electrode is approximately the same as a shape of the second effective light emitting region, an orthographic projection of the second effective light emitting region on the base substrate is within an orthographic projection of the main body electrode on the base substrate, and the second effective light emitting region is not overlapped with the first connecting portion.
in the second pixel block, a shape of the main body electrode is approximately the same as a shape of the second effective light emitting region, an orthographic projection of the second effective light emitting region on the base substrate is within an orthographic projection of the main body electrode on the base substrate, and the second effective light emitting region is not overlapped with the first connecting portion.
6. The display substrate according to claim 5, wherein, in the first color sub-pixel pair, the second electrode of the light emitting element further comprises an auxiliary electrode connecting the main body electrode with the connecting electrode, and the connecting electrode extends in the first direction, in the first pixel block,
19. The display substrate according to claim 18, wherein, in the first color sub-pixel pair, the second electrode of the light emitting element further comprises an auxiliary electrode connecting the main body electrode with the connecting electrode, and the connecting electrode extends in the first direction, in the first pixel block,
the auxiliary electrode is located at a side of the main body electrode away from the second effective light emitting region, and in the second pixel block, the auxiliary electrode is located at a side of the main body electrode away from the first effective light emitting region.
the auxiliary electrode is located at a side of the main body electrode away from the second effective light emitting region, and in the second pixel block, the auxiliary electrode is located at a side of the main body electrode away from the first effective light emitting region.
31. A display device, comprising the display substrate according to claim 1.   
20. A display device, comprising the display substrate according to claim 1.  

It is clear that all the elements of the aforementioned claims in the instant application are found in the claims of the 840 patent, the difference being that the 840 patent includes many more elements and is thus much more specific. Therefore, the invention in the 840 patent is in effect a “species” of the generic invention in the instant application. It has been held that a generic invention is “anticipated” by the “species” (see in re Goodman, USPQ2d 2020 (fed. Cir. 1993), in re Slayter, 276 F.2d 408,411,125 USPQ 345 (CCPA 1960)-see MPEP 2131.02), since a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus (see MPEP 804(II)(B)(1)).
Allowable Subject Matter
Claims 1-14 and 20 are allowable with the corrections suggested above.
The following is an examiner’s statement of reasons for allowance: The references of record fail to teach or suggest “A display substrate, comprising: a base substrate; a plurality of sub-pixels on the base substrate, wherein each of the plurality of sub-pixels comprises a light emitting element and a pixel circuit, the light emitting element comprises a first electrode, a light emitting layer and a second electrode which are stacked in sequence, the second electrode is between the light emitting layer and the base substrate, the pixel circuit comprises a driving transistor and a storage capacitor which are between the second electrode of the light emitting element and the base substrate, a gate electrode of the driving transistor is also used as an electrode of the storage capacitor; wherein the plurality of sub-pixels comprises at least one first color sub-pixel pair and a plurality of sub-pixels of other colors, each first color sub-pixel pair comprises a first pixel block and a second pixel block, a minimum distance between the first pixel block and the second pixel block in each first color sub-pixel pair is not greater than a minimum distance between two sub-pixels of a same color in the plurality of sub-pixels of other colors; in a same first color sub-pixel pair, an overlapping situation, of orthographic projections of the second electrode of the light emitting element of one first pixel block and the gate electrode of the driving transistor of the one first pixel block on the base substrate, is the same as an overlapping situation, of orthographic projections of the second electrode of the light emitting element of one second pixel block and the gate electrode of the driving transistor of the one second pixel block on the base substrate”, as recited in claim 1. Claims 2-14 and 20 depend from and recite limitations that further limit claim 1, and are therefore equally indicated as allowable with suggested corrections above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627